DETAILED ACTION
Claims 1, 3-21, 23-40 are pending. Claims dated 07/20/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 112(b): Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant states in pp. 12-13 of remarks, “[i]n Sani, the UAV moves towards a fixed position, the marker, at a predetermined velocity for a time period calculated using equation (24) (see pg. 1829). At the end of the time period, the velocity is recalculated, based on the distance between the marker and the estimated position of the UAV as determined by the vision system (see e.g., pgs.1829- 1830 Section 4.2 Vision-based position control algorithm). […] Nowhere, however, does Sani describe a position command being generated in addition to the velocity command.”

In response to the Applicant’s argument that Sani does not disclose a position command, the Examiner respectfully disagrees.
	Sani teaches “a vision-based position control algorithm” to control the position of the UAV. Under broadest reasonable interpretation, the Examiner interprets this vision-based position control algorithm is a “position command”. This algorithm is used to command the UAV to change position based on the drone’s position error until the UAV is aligned with the marker (see e.g., pp. 1829-1830 and Fig. 8 “move toward the marker”). Examiner also interprets that because the “vision-based position control algorithm” enables the velocity of the drone to be controlled, the vision-based position control algorithm is also a velocity command (see e.g., p. 1829 Equation 22).
Sani still teaches Applicant’s amended claim features, specifically, Applicant’s amended claim 1 recites, inter alia, a system for landing an unmanned aerial vehicle the system comprising: […] 
generating at least one position command (corresponding to Sani’s “vision-based position control algorithm” – pp. 1829-1830)
based in part on the determined distance (corresponding to Sani’s “drone position error” – p. 1829), 
the at least one position command tending toward the target position as the distance reduces to zero (corresponding to Sani’s drone position tending toward the landing marker position and the position error becoming zero – pp. 1829-1830 and Fig. 8 move toward the marker). 

Regarding amended claim 3, Sani also discloses: “generates said at least one position command from said at least one velocity command” (corresponding to Sani’s vision-based position control algorithm generating a drone movement to move the drone toward the marker from the set velocity of the drone – pp. 1829-1830).

For at least these reasons, the Examiner is unconvinced of Applicant’s statement that Sani does not disclose a position command and the amended features claimed by the Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 16, 20, 21, 23-27, 30, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sani et al. (“Automatic landing of a low-cost quadrotor using monocular vision and Kalman filter in GPS-denied environments”), in view Gautam et al. (“Application of Guidance Laws to Quadrotor Landing”) and herein after will be referred to as Sani and Gautam respectively.

Regarding claim 1, Sani teaches a system for landing an unmanned aerial vehicle, the system comprising (pg. 1822 in this article we implement an effective solution for automatic landing of an AR.Drone 2.0 quadrotor on a predefined marker…): 
at least one memory and at least one processor, wherein the at least one memory is operatively coupled to the at least one processor (p. 1834 Fig. 11 Drone MCU with ARM architecture); 
the at least one memory storing a p. 1833 Fig. 9 storing control loop algorithm with PID control and vision based position estimating algorithm); 
the at least one processor being configured to control landing of the unmanned aerial vehicle by executing pg. 1823 Fig. 1 drone landing procedure): 
Sani does not explicitly teach that the algorithm is a modified pure proportional navigation guidance law algorithm. 
However, Gautam teaches an algorithm is a pure proportional navigation guidance law algorithm used to control landing of the unmanned aerial vehicle (Fig. 1 application of guidance law to landing of quadrotor; Fig. 8 3D trajectory of UAV landing on target using PPN Guidance Law).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the existing quadrotor controller as taught by Sani to include a modified pure proportional navigation (PPN) guidance law as taught by Gautam because Gautam discloses the PPN guidance law uses a “most common method” (Gautam p. 374) and using an algorithm, namely PPN, is well known and common in the art for guidance control.
Sani further teaches:
determining a current position for the unmanned aerial vehicle (p. 1823 Section 3.1. position estimation using inertial sensors); 
determining a distance of the current position from a target position (p. 1828 Section 4.1. Navigation control algorithm using IMU; the PID controller is applied on the position error                        
                             
                            E
                            =
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                    , where                        
                             
                            E
                            =
                            (
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    y
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    z
                                
                            
                            )
                        
                    , and                         
                            
                                
                                    e
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    y
                                
                            
                            ,
                             
                            
                                
                                    e
                                
                                
                                    z
                                
                            
                             
                        
                    are the position errors);
In Sani, it is well understood in the art that a position error                         
                            E
                            =
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     teaches a distance from the current position                         
                            X
                        
                     from a target position                        
                            
                                
                                     
                                    X
                                
                                
                                    d
                                
                            
                        
                    .
generating at least one position command (corresponding to Sani’s “vision-based position control algorithm” – pp. 1829-1830)
based in part on the determined distance (corresponding to Sani’s “drone position error” – p. 1829), 
the at least one position command tending toward the target position as the distance reduces to zero (corresponding to Sani’s drone position tending toward the landing marker position and the position error becoming zero – pp. 1829-1830 and Fig. 8 move toward the marker). 
generating at least one velocity command from the determined distance, the velocity command reducing to zero as the distance reduces to zero; and (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; p. 1828 Section 4.1. Navigation control algorithm using IMU – velocity commands are applied to the drone using equations 18-20).
controlling the unmanned aerial vehicle to maintain the velocity thereof at the velocity command, whereby as the unmanned aerial vehicle approaches the target destination, the velocity of the aerial vehicle reduces to zero (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; the rotorcraft maintains velocity if distance does not change, since all variables remain constant except error distance in velocity equations 18-20.).

Regarding claim 3, Sani, as modified, teaches the system of claim 2. 
Sani also teaches determines said at least one position command from said at least one velocity command (corresponding to Sani’s vision-based position control algorithm generating a drone movement to move the drone toward the marker from the set velocity of the drone – pp. 1829-1830; p. 1823 Section 3.1. position estimation using inertial sensor, current position is updated based on previous velocity and position - state transition matrix Equation 2) 

Regarding claim 4, Sani, as modified, teaches the system of claim 3.
Sani also teaches wherein the position and a movement of the unmanned aerial vehicle is determined in a three-dimensional coordinate system (p. 1827 Section 3.2.2. 3D position estimation), 
and determines a velocity command for each dimension of the coordinate system (p. 1828 Section 4.1. Navigation control algorithm using IMU, velocity commands in                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            n
                            d
                             
                            z
                             
                        
                    directions                        
                             
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    V
                                
                                
                                    z
                                
                            
                        
                    ).

Regarding claim 5, Sani, as modified, teaches the system of claim 4. 
Sani also teaches wherein the position and movement of the unmanned aerial vehicle is determined in Cartesian co-ordinates as (x,y,z) (p. 1827 Section 3.2.2. 3D position estimation – p. 1829:                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            )
                        
                     
and the target position is also expressed in Cartesian co-ordinates as (                        
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    z
                                
                                
                                    t
                                
                            
                        
                    ) (p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker).

Regarding claim 6, Sani, as modified, teaches the system of claim 5.
Sani also teaches determines velocity commands for each of the Cartesian coordinates (p. 1828 Section 4.1. Navigation control algorithm using IMU, velocity commands in                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            n
                            d
                             
                            z
                             
                        
                    directions                        
                             
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    V
                                
                                
                                    z
                                
                            
                            )
                        
                    .

Regarding claim 7, Sani, as modified, teaches the system of claim 6.
Sani also teaches wherein the velocity commands are determined as incremental velocity commands in the X-axis, Y-axis and Z-axis in accordance with equations                        
                             
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    x
                                
                            
                            ;
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    y
                                
                            
                            ;
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    z
                                
                            
                        
                    , respectively, wherein                         
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                        
                     are gain factors in each of the X-axis, Y-axis and Z-axis directions, respectively (p. 1829 Section 4.2. Vision-based position control algorithm – Equation 22 also copied below in Examiner’s Fig. 1).

    PNG
    media_image1.png
    172
    726
    media_image1.png
    Greyscale

Fig. 1. Copy of Sani Equation 22 

Regarding claim 10, Sani, as modified, teaches the system of claim 5.
Sani also teaches wherein the UAV is further equipped with at least one sensor in communication with the at least one processor, and the at least one processor being configured to determine the co-ordinate position (x, y, z) for the autonomous vehicle based on data generated by the at least one sensor (Fig. 11 drone MCU in communication with IMU and vision sensors; p. 1822 Section 1. Introduction the drone position w.r.t. the marker is estimated)

Regarding claim 16, Sani, as modified, teaches the system of claim 6 and the PPN guidance law.
Sani also teaches including a position controller and the position controller including an X-Y position controller and an altitude controller (Fig. 9 PID controller), 
the Fig. 9 PID controller and Kalman filter receives velocity and position commands), 
Examiner Note: Sani does not explicitly teach including the modified PPN guidance law, but Sani, as modified, teaches it (see rejection of claim 1).
and supplying the altitude controller with at least one of a velocity command and a position command for the Z direction (Fig. 9 position and velocity are in 3D coordinates including Z direction).

Regarding claim 20, Sani, as modified, teaches the system of claim 16.
Sani also teaches determines position commands for the X, Y and Z directions and supplies these position commands to the X-Y position controller and to the altitude controller (Fig. 9 position and velocity commands supplied to PID controller)

Regarding claim 21, Sani teaches a method for landing an unmanned aerial vehicle (UAV) using a 
Examiner Note: Sani does not explicitly teach including the modified PPN guidance law, but Sani, as modified, teaches it (see rejection of claim 1).
determining a current position for the unmanned aerial vehicle (p. 1823 Section 3.1. position estimation using inertial sensors); 
determining a position for a target position (p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker);
generating at least one position command (corresponding to Sani’s “vision-based position control algorithm” – pp. 1829-1830)
based in part on a distance between the current position for the unmanned aerial vehicle and the target position (corresponding to Sani’s “drone position error” – p. 1829), 
the at least one position command tending toward the target position as the distance between the current position for the unmanned aerial vehicle and the target position reduces to zero (corresponding to Sani’s drone position tending toward the landing marker position and the position error becoming zero – pp. 1829-1830 and Fig. 8 move toward the marker). 
generating at least one velocity command based on a distance between the current co-ordinate position for the unmanned aerial vehicle and the target position (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error)
generating at least one velocity command from the determined distance, the velocity command reducing to zero as the distance reduces to zero; and (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; p. 1828 Section 4.1. Navigation control algorithm using IMU – velocity commands are applied to the drone using equations 18-20).
controlling the unmanned aerial vehicle to maintain the velocity thereof at the velocity command, whereby as the unmanned aerial vehicle approaches the target destination, the velocity of the aerial vehicle reduces to zero (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; the rotorcraft maintains velocity if distance does not change, since all variables remain constant except error distance in velocity equations 18-20.).
Sani does not explicitly teach that the algorithm is a modified pure proportional navigation guidance law algorithm. 
However, Gautam teaches an algorithm is a pure proportional navigation guidance law algorithm used to control landing of the unmanned aerial vehicle (Fig. 1 application of guidance law to landing of quadrotor; Fig. 8 3D trajectory of UAV landing on target using PPN Guidance Law).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the existing quadrotor controller as taught by Sani to include a modified pure proportional navigation (PPN) guidance law as taught by Gautam because Gautam discloses the PPN guidance law uses a “most common method” (Gautam p. 374) and using an algorithm, namely PPN, is well known and common in the art for guidance control.

Regarding claim 23, Sani, as modified, teaches the method of claim 22. 
Sani also teaches further comprising generating the at least one position command from the velocity command (corresponding to Sani’s vision-based position control algorithm generating a drone movement to move the drone toward the marker from the set velocity of the drone – pp. 1829-1830; p. 1823 Section 3.1. position estimation using inertial sensor, current position is updated based on previous velocity and position - state transition matrix Equation 2).

Regarding claim 24, Sani, as modified, teaches the method of claim 21.
Sani also teaches further comprising determining the position and a movement of the unmanned aerial vehicle in a three-dimensional coordinate system (p. 1827 Section 3.2.2. 3D position estimation), 
and determining a velocity command for each dimension of the coordinate system (p. 1828 Section 4.1. Navigation control algorithm using IMU, velocity commands in                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            n
                            d
                             
                            z
                             
                        
                    directions                        
                             
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    V
                                
                                
                                    z
                                
                            
                        
                    ).

Regarding claim 25, Sani, as modified, teaches the method of claim 24. 
Sani also teaches further comprising determining the position and movement of the unmanned aerial vehicle is determined in Cartesian co-ordinates as (x,y,z) (p. 1827 Section 3.2.2. 3D position estimation – p. 1829:                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            G
                                        
                                    
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            )
                        
                     
and the target position is also expressed in Cartesian co-ordinates as (                        
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    z
                                
                                
                                    t
                                
                            
                        
                    ) (p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker).

Regarding claim 26, Sani, as modified, teaches the method of claim 25, and determines velocity commands for each of the Cartesian coordinates (p. 1828 Section 4.1. Navigation control algorithm using IMU, velocity commands in                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            n
                            d
                             
                            z
                             
                        
                    directions                        
                             
                            
                                
                                    V
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    V
                                
                                
                                    z
                                
                            
                            )
                        
                    .

Regarding claim 27, Sani, as modified, teaches the method of claim 26.
Sani also teaches further comprising determining velocity commands as incremental velocity commands in the X-axis, Y-axis and Z-axis in accordance with equations                        
                             
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    x
                                
                            
                            ;
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    y
                                
                            
                            ;
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            t
                                        
                                    
                                    -
                                    z
                                
                            
                        
                    , respectively, wherein                         
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                        
                     are gain factors in each of the X-axis, Y-axis and Z-axis directions, respectively (p. 1829 Section 4.2. Vision-based position control algorithm – Equation 22 also copied in Examiner’s Fig. 1).

Regarding claim 30, Sani, as modified, teaches the method of claim 25.
Sani also teaches further comprising determining the co-ordinate position (x, y, z) for the autonomous vehicle based on data generated by the at least one sensor (Fig. 11 drone MCU in communication with IMU and vision sensors; p. 1822 Section 1. Introduction the drone position w.r.t. the marker is estimated)

Regarding claim 36, Sani, as modified, teaches the method of claim 36.
Sani also teaches further comprising supplying a X-Y position controller (Fig. 9 PID controller), 
with at least one of velocity commands and position commands for the X and Y directions (Fig. 9 PID controller and Kalman filter receives velocity and position commands), and supplying the altitude controller with at least one of a velocity command and a position command for the Z direction (Fig. 9 position and velocity are in 3D coordinates including Z direction).

Regarding claim 40, Sani, as modified, teaches the method of claim 36.
Sani also teaches further comprising position determining position commands for the X, Y and Z directions and supplies these position commands to the X-Y position controller and to the altitude controller (Fig. 9 position and velocity commands supplied to PID controller)

Claims 8-9 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sani, in view of Gautam, in further view of Ellis (“Velocity Command”) and herein after will be referred to as Ellis.

Regarding claim 8, Sani, as modified teaches the system of claim 6.
Sani also teaches configured to generate a position command for each of the Cartesian coordinates (p. 1829 Section 4.2. Vision-based position control algorithm; Fig. 9 commands in x, y, and z).
Sani, as modified, does not explicitly teach by the position command is generated by determining an integral of the respective velocity command.
However, Ellis teaches the position command is generated by determining an integral of the respective velocity command (p. 3 The velocity command is summed (i.e., digitally integrated) to produce
the position command).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Ellis to include the position command is generated by determining an integral of the respective velocity command, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying this known technique would have yielded predictable results, namely “the integration of velocity to produce position to provide the desired position command”.

Regarding claim 9, Sani, as modified teaches the system of claim 8 and the PPN guidance law.
Sani, also teaches wherein the position commands comprise incremental discrete-time domains position commands in the X-axis, Y- axis and Z-axis directions in accordance with the equations:                         
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ,
                        
                     respectively, wherein                         
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            ,
                             
                            
                                
                                    a
                                    n
                                    d
                                     
                                    z
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                        
                    are the position commands generated in a previous iteration of executing the                         
                            ∆
                            t
                        
                     is a pre-defined time increment value for generating new incremental velocity and position commands (p. 1823 Equations 1-4 also copied below in Examiner’s Fig. 2; Sani’s “vision-based position control algorithm” – pp. 1829-1830 uses the position of the drone                         
                            
                                
                                    X
                                
                                
                                    G
                                
                            
                            ,
                             
                            
                                
                                    Y
                                
                                
                                    G
                                
                            
                            ,
                             
                            
                                
                                    Z
                                
                                
                                    G
                                
                            
                        
                     which is obtained from the above equations 1-4; see Examiner Note)
Examiner Note: It is well understood in the art that the equations                         
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                        
                     can be equivalently be represented in a state matrix form. Sani teaches these equations represented in state matrix form via Equations 1-4. In Sani,                         
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    F
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                     when written as equations contain equivalent updating position commands as claimed:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            I
                                            M
                                            U
                                        
                                    
                                
                            
                            +
                            d
                            t
                            *
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    I
                                                    M
                                                    U
                                                
                                            
                                        
                                    
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            I
                                            M
                                            U
                                        
                                    
                                
                            
                            +
                            d
                            t
                            *
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    I
                                                    M
                                                    U
                                                
                                            
                                        
                                    
                                
                                ˙
                            
                            ;
                            a
                            n
                            d
                             
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            I
                                            M
                                            U
                                        
                                    
                                
                            
                            +
                            d
                            t
                            *
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    I
                                                    M
                                                    U
                                                
                                            
                                        
                                    
                                
                                ˙
                            
                            .
                        
                    

    PNG
    media_image2.png
    298
    668
    media_image2.png
    Greyscale

Fig. 2 Copy of Sani Equations 1-4

Regarding claim 28, Sani, as modified teaches the method of claim 26.
Sani also teaches further comprising generating a position command for each of the Cartesian coordinates (p. 1829 Section 4.2. Vision-based position control algorithm; Fig. 9 commands in x, y, and z).
Sani, as modified, does not explicitly teach the position command is generated by determining a time integral of the respective velocity command.
However, Ellis teaches the position command is generated by determining a time integral of the respective velocity command (p. 3 The velocity command is summed (i.e., digitally integrated) to produce
the position command).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Ellis to include the position command is generated by determining a time integral of the respective velocity command, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying this known technique would have yielded predictable results, namely “the time integration of velocity to produce position to provide the desired position command”.

Regarding claim 29, Sani, as modified teaches method of claim 28 and the PPN guidance law.
Sani, also teaches further comprising determining the position commands as incremental discrete- time domains position commands in the X-axis, Y- axis and Z-axis directions in accordance with the equations:                         
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ;
                             
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                    ∆
                                    t
                                
                                ˙
                            
                            ,
                        
                     respectively, wherein                         
                            
                                
                                    x
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                            ,
                             
                            
                                
                                    a
                                    n
                                    d
                                     
                                    z
                                
                                
                                    c
                                    m
                                    d
                                    ,
                                    t
                                    -
                                    1
                                
                            
                        
                    are the position commands generated in a previous iteration of executing the                         
                            ∆
                            t
                        
                     is a pre-defined time increment value for generating new incremental velocity and position commands (p. 1823 Equations 1-4 also copied above in Examiner’s Fig. 2; Sani’s “vision-based position control algorithm” – pp. 1829-1830 uses the position of the drone                         
                            
                                
                                    X
                                
                                
                                    G
                                
                            
                            ,
                             
                            
                                
                                    Y
                                
                                
                                    G
                                
                            
                            ,
                             
                            
                                
                                    Z
                                
                                
                                    G
                                
                            
                        
                     which is obtained from the above equations 1-4;)

Claims 11-12 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sani, in view of Gautam, in further view of Irschara et al. (US 11036240 B1) and herein after will be referred to as Irschara.

Regarding claim 11, Sani, as modified, teaches the system of claim 10.
Sani, as modified, does not explicitly teach wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates.
However, Irschara teaches wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates (Fig. 2 aerial vehicle comprises position sensor 222; col 10 ln.20-26 The position sensor 222 may be any type of sensor that is configured to determine a position of the aerial vehicle 210 in space, including but not limited to a GPS receiver that is configured to receive signals (e.g., trilateration data or information) relating to a position of the aerial vehicle 210 from one or more satellites of a GPS network 280, e.g., as is indicated by line 295)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Irschara to include wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates, because doing so helps with “determining a position of the aerial vehicle” (Irschara col 10 ln.21)

Regarding claim 12, Sani, as modified, teaches the system of claim 5.
Sani also teaches wherein the UAV is further equipped with a communication interface in communication with the at least one processor (Fig. 11 drone communication interface communicates with ground station) and the at least one processor is configured to determine a co-ordinate position (xt, yt, zt) for the target position based on target information received (p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker).
Sani, as modified, does not explicitly teach and the at least one processor is configured to determine a co-ordinate position (xt, yt, zt) for the target position based on target information received, via the communication interface, from a flight management system.
However, Irschara teaches the UAV receiving the landing position via the communication interface from a flight management system (col 2 ln.56-59 The aerial vehicle 110 receives data regarding a destination 104 for a mission, e.g., coordinates or other identifiers of a location of the destination 104, from the server 172 over the network 180; Fig. 2 aerial vehicle communication interface with network via element 218).
In Irschara, server 172 corresponds to flight management system and network 180 corresponds to communication interface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Irschara to include and the at least one processor is configured to determine a co-ordinate position (xt, yt, zt) for the target position based on target information received, via the communication interface, from a flight management system, because doing so allows the aerial vehicle to receive a landing area along with coordinates (Irschara col. 2 ln.61-63).

Regarding claim 31, Sani, as modified, teaches the method of claim 30.
Sani, as modified, does not explicitly teach wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates.
However, Irschara teaches wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates (Fig. 2 aerial vehicle comprises position sensor 222; col 10 ln.20-26 The position sensor 222 may be any type of sensor that is configured to determine a position of the aerial vehicle 210 in space, including but not limited to a GPS receiver that is configured to receive signals (e.g., trilateration data or information) relating to a position of the aerial vehicle 210 from one or more satellites of a GPS network 280, e.g., as is indicated by line 295)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Irschara to include wherein the at least one sensor comprises a Global Positioning System (GPS) module which generates GPS co-ordinates, because doing so helps with “determining a position of the aerial vehicle” (Irschara col 10 ln.21)

Regarding claim 32, Sani, as modified, teaches the method of claim 25.
Sani also teaches further comprising determining a co-ordinate position (xt, yt, zt) for the target position based on target information received (p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker).
Sani, as modified, does not explicitly teach further comprising determining a co-ordinate position (xt, yt, zt) for the target position based on target information received, via the communication interface, from a flight management system.
However, Irschara teaches the UAV receiving the landing position via the communication interface from a flight management system (col 2 ln.56-59 The aerial vehicle 110 receives data regarding a destination 104 for a mission, e.g., coordinates or other identifiers of a location of the destination 104, from the server 172 over the network 180; Fig. 2 aerial vehicle communication interface with network via element 218).
In Irschara, server 172 corresponds to flight management system and network 180 corresponds to communication interface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Irschara to include further comprising determining a co-ordinate position (xt, yt, zt) for the target position based on target information received, via the communication interface, from a flight management system, because doing so allows the aerial vehicle to receive a landing area along with coordinates (Irschara col. 2 ln.61-63).

Claims 13-15 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sani, in view of Gautam, in view of Irschara, in further view of Kui et al. (“Sliding Mode Control for a Quadrotor Slung Load System”) and herein after will be referred to as Kui.

Regarding claim 13, Sani, as modified, teaches the system of claim 12.
Sani also teaches wherein the unmanned aerial vehicle (UAV) includes p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker), 
and further comprises: determining a virtual target position (xt, yt, zt)’ for the UAV based on the target position (Fig. 1 moving towards the target; p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker); 
and generating the at least one incremental velocity command based on the current co-ordinate position for the unmanned aerial vehicle and the virtual target position (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; p. 1828 Section 4.1. Navigation control algorithm using IMU – velocity commands are applied to the drone using equations 18-20).
Sani, as modified, does not explicitly teach including a payload tethered to the UAV, and the target position corresponds to a target landing destination for the payload.
However, Kui teaches including a payload tethered to the UAV (Fig. 1 Quadrotor slung load system geometry and systems of coordinates).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Kui to include a payload tethered to the UAV, because doing so allows the UAV to carry helpful tools to assist in aerial monitoring or rescue operations.
Examiner understands the target landing destination would be for a payload with Kui teaching the payload. The landing destination of landing at the marker as taught by Sani would remain the same.

Regarding claim 14, Sani, as modified, teaches the system of claim 13, wherein the co-ordinates for the virtual target position are determined by the processor based on the target landing position in accordance with equations                         
                            
                                
                                    x
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    z
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    t
                                
                            
                            +
                            L
                        
                    , wherein L defines the length of the tether (Sani: p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker; and incorporating the payload Kui: Equation 7                        
                            :
                             
                            P
                            =
                            
                                
                                    P
                                
                                
                                    d
                                
                            
                            +
                            L
                            )
                        
                    , 
Examiner understands that when a UAV has a payload, the target position incorporates the length of the tether. Kui in equation 7 defines L as the length of cable. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified to incorporate Kui to include the length of the tether for the target landing position, because doing so allows the payload to land while the UAV is still in the air.
Sani, as modified further teaches:
whereby when the unmanned aerial vehicle reaches the virtual target position, the unmanned aerial vehicle will have zero velocity and will be above the target destination (Sani: p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; the rotorcraft maintains velocity if distance does not change, since all variables remain constant except error distance in velocity equations 18-20.)

Regarding claim 15, Sani, as modified, teaches the system of claim 14, wherein the at least one velocity command comprises velocity commands in the X-axis, Y-axis and Z-axis directions in accordance with equations                        
                             
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    x
                                
                            
                            ;
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    y
                                
                            
                            ;
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    z
                                
                            
                        
                     (Sani: p. 1829 Section 4.2. Vision-based position control algorithm – Equation 22).

Regarding claim 33, Sani, as modified, teaches the method of claim 32.
Sani also teaches p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker), 
determining a virtual target position (xt, yt, zt)’ for the UAV based on the target landing destination (Fig. 1 moving towards the target; p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker); 
and generating the at least one incremental velocity command based on the current co-ordinate position for the unmanned aerial vehicle and the virtual target position (p. 1829 Section 4.2. Vision-based position control algorithm; the drone’s speed is usually set proportional to the drone’s position error as in the following Equation 22; Equation 22 shows that as position error, the distance to target marker from current position                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            -
                            X
                        
                     reduces to zero, the speed V also reduces to zero; p. 1828 Section 4.1. Navigation control algorithm using IMU – velocity commands are applied to the drone using equations 18-20).
Sani, as modified, does not explicitly teach providing a payload tethered to the UAV, and the target position corresponds to a target landing destination for the payload.
However, Kui teaches providing a payload tethered to the UAV (Fig. 1 Quadrotor slung load system geometry and systems of coordinates).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Kui to include providing a payload tethered to the UAV, because doing so allows the UAV to carry helpful tools to assist in aerial monitoring or rescue operations.
Examiner understands the target landing destination would be for a payload with Kui teaching the payload. The landing destination of landing at the marker as taught by Sani would remain the same.

Regarding claim 34, Sani, as modified, teaches the method of claim 33, further comprising determining the co-ordinates for the virtual target position based on the target landing position in accordance with equations                         
                            
                                
                                    x
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    t
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    t
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            
                                
                                    z
                                
                                
                                    t
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    t
                                
                            
                            +
                            L
                        
                    , wherein L defines the length of the tether (Sani: p. 1829 Section 4.1. Navigation control algorithm using IMU - a desired point                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                        
                    is defined above the marker; and incorporating the payload Kui: Equation 7                        
                            :
                             
                            P
                            =
                            
                                
                                    P
                                
                                
                                    d
                                
                            
                            +
                            L
                            )
                        
                    , 
Examiner understands that when a UAV has a payload, the target position incorporates the length of the tether. Kui in equation 7 defines L as the length of cable. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified to incorporate Kui to include the length of the tether for the target landing position, because doing so allows the payload to land while the UAV is still in the air.

Regarding claim 35, Sani, as modified, teaches the method of claim 34, wherein the at least one velocity command comprises velocity commands in the X-axis, Y-axis and Z-axis directions in accordance with equations                        
                             
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    x
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    x
                                
                            
                            ;
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    y
                                
                            
                            ;
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                            m
                                            d
                                        
                                    
                                
                                ˙
                            
                            =
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            
                                
                                    
                                        
                                            z
                                        
                                        
                                            t
                                        
                                    
                                    '
                                    -
                                    z
                                
                            
                        
                     (Sani: p. 1829 Section 4.2. Vision-based position control algorithm – Equation 22).

Claims 17-19 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sani, in view of Gautam, in further view of Johnson et al. (US 20200218288 A1) and herein after will be referred to as Johnson.

Regarding claim 17, Sani, as modified, teaches the system of claim 16. 
Sani also teaches including an attitude controller having an input connected to the X-Y position controller (Fig. 9 PID controller), for receiving Euler angles (                        
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                            ,
                             
                            
                                
                                    ∅
                                
                                
                                    d
                                
                            
                            ,
                             
                            
                                
                                    ψ
                                
                                
                                    d
                                
                            
                        
                    ) corresponding to pitch, roll and yaw directions (Fig. 9 pitch, roll, and yaw angles respectively                        
                             
                            θ
                            ,
                             
                            φ
                            ,
                             
                            ψ
                        
                    )
Sani, as modified, does not explicitly teach and generating corresponding actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ].
However, Johnson teaches receiving Euler angles and generating corresponding actuation torques (Fig. 36 roll, pitch, and yaw in the inertial frame of reference control signal is input into controller 1 and controller 1 outputs thrust vector and moment vectors XYZ; supported by [0198] and [0189-0191] torque generated by thruster motor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include receiving Euler angles and generating corresponding actuation torques, because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Regarding claim 18, Sani, as modified, teaches the system of claim 17. 
Sani also teaches wherein the unmanned aerial vehicle includes a plurality of propellers (Fig. 3 quadcopter drone). 
Sani, as modified does not explicitly teach and wherein the system includes a control mixer connected to the attitude controller for receiving a thrust signal, T, and to the altitude controller, for receiving the corresponding actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ], the control mixer generating rotational speed values (                        
                            σ
                        
                    ) for each of the propellers of the unmanned aerial vehicle.
However, Johnson teaches and wherein the system includes a control mixer (Fig. 36 controller 2) connected to the attitude controller (Fig. 36 controller 1) for receiving a thrust signal, T, and to the altitude controller (Fig. 36 controller 2 receives thrust vector command from controller 1), for receiving the corresponding actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ] (Fig. 36 controller 2 receives moment vector command from controller 1), the control mixer generating rotational speed values (σ) for each of the propellers of the unmanned aerial vehicle (Fig. 36 controller 2 generates a voltages that correspond to rotational speeds for the propellers in 3622 – [0205] The driving voltages cause the motors 3308 to rotate at the angular speeds required to achieve the desired position and rotational orientation of the multi-rotor helicopter 3300 in the inertial frame of reference.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include wherein the system includes a control mixer connected to the attitude controller for receiving a thrust signal, T, and to the altitude controller, for receiving the corresponding actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ], the control mixer generating rotational speed values (                        
                            σ
                        
                    ) for each of the propellers of the unmanned aerial vehicle, because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Regarding claim 19, Sani, as modified, teaches the system of claim 18.
Sani also teaches wherein the unmanned aerial vehicle has four propellers (Fig. 3 quadcopter drone).
Sani, as modified does not explicitly teach the control mixer determines rotational speed values (                        
                            σ
                        
                    ) for each of the four propellers of the quadrotor UAV ([                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    4
                                
                            
                        
                    ]) (the control mixer generating rotational speed values (σ) for each of the propellers of the unmanned aerial vehicle (Fig. 36 controller 2 determines voltages that correspond to rotational speeds for the propellers in 3622 – [0205] The driving voltages cause the motors 3308 to rotate at the angular speeds required to achieve the desired position and rotational orientation of the multi-rotor helicopter 3300 in the inertial frame of reference.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include the control mixer determines rotational speed values (                        
                            σ
                        
                    ) for each of the four propellers of the quadrotor UAV ([                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    4
                                
                            
                        
                    ]), because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Regarding claim 37, Sani, as modified, teaches the method of claim 36. 
Sani also teaches further comprising supplying Euler angles (                        
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                            ,
                             
                            
                                
                                    ∅
                                
                                
                                    d
                                
                            
                            ,
                             
                            
                                
                                    ψ
                                
                                
                                    d
                                
                            
                        
                    ) corresponding to pitch, roll and yaw directions (Fig. 9 pitch, roll, and yaw angles respectively                        
                             
                            θ
                            ,
                             
                            φ
                            ,
                             
                            ψ
                        
                    ) to an attitude controller (Fig. 9 PID controller).
Sani, as modified, does not explicitly teach and generating corresponding actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ] using the attitude controller.
However, Johnson teaches receiving Euler angles and generating corresponding actuation torques using the attitude controller (Fig. 36 roll, pitch, and yaw in the inertial frame of reference control signal is input into controller 1 and controller 1 outputs thrust vector and moment vectors XYZ; supported by [0198] and [0189-0191] torque generated by thruster motor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include receiving Euler angles and generating corresponding actuation torques using the attitude controller, because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Regarding claim 38, Sani, as modified, teaches the method of claim 37. 
Sani also teaches wherein the unmanned aerial vehicle includes a plurality of propellers (Fig. 3 quadcopter drone). 
Sani, as modified does not explicitly teach wherein the method includes receiving a thrust signal, T, from the attitude controller, and actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ] from the attitude controller, and generating rotational speed values (                        
                            σ
                        
                    ) for each of the propellers of the unmanned aerial vehicle.
However, Johnson teaches wherein the method includes receiving a thrust signal, T, from the attitude controller (Fig. 36 controller 2 receives thrust vector command from controller 1), and actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ] from the attitude controller (Fig. 36 controller 2 receives moment vector command from controller 1), the control mixer generating rotational speed values (σ) for each of the propellers of the unmanned aerial vehicle (Fig. 36 controller 2 generates a voltages that correspond to rotational speeds for the propellers in 3622 – [0205] The driving voltages cause the motors 3308 to rotate at the angular speeds required to achieve the desired position and rotational orientation of the multi-rotor helicopter 3300 in the inertial frame of reference.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include wherein the method includes receiving a thrust signal, T, from the attitude controller, and actuation torques [                        
                            
                                
                                    τ
                                
                                
                                    φ
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ∅
                                
                            
                            ,
                             
                            
                                
                                    τ
                                
                                
                                    ψ
                                
                            
                        
                    ] from the attitude controller, and generating rotational speed values (                        
                            σ
                        
                    ) for each of the propellers of the unmanned aerial vehicle, because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Regarding claim 39, Sani, as modified, teaches the method of claim 38.
Sani also teaches wherein the unmanned aerial vehicle has four propellers (Fig. 3 quadcopter drone).
Sani, as modified does not explicitly teach the method determines rotational speed values (                        
                            σ
                        
                    ) for each of the four propellers of the quadrotor UAV ([                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    4
                                
                            
                        
                    ]) (the control mixer generating rotational speed values (σ) for each of the propellers of the unmanned aerial vehicle (Fig. 36 controller 2 determines voltages that correspond to rotational speeds for the propellers in 3622 – [0205] The driving voltages cause the motors 3308 to rotate at the angular speeds required to achieve the desired position and rotational orientation of the multi-rotor helicopter 3300 in the inertial frame of reference.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sani to incorporate Johnson to include the method determines rotational speed values (                        
                            σ
                        
                    ) for each of the four propellers of the quadrotor UAV ([                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    4
                                
                            
                        
                    ]), because doing so “moves the multi-rotor helicopter to the desired position in space and the desired rotational orientation” (Johnson [0198]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Precise quadrotor autonomous landing with SRUKF vision perception”: Yang et al. discloses a system for autonomous landing and in Fig. 9 teaches both a position controller and a velocity controller and position commands and velocity commands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661